DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	The instant application was filed as a divisional application, however no requirement for Restriction was issued in the parent application (U.S. 15/335,155).  As such, the instant application is not entitled to the prohibition against non-statutory double patenting under 35 U.S.C. § 121.  See MPEP § 804.01 (“The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction”)].  As such, a non-statutory double patenting rejection is set forth below. 

Status of Claims
3.	Claims 1-20 as originally filed on 03/18/2021 are pending, and have been examined on the merits.  

Specification
4.	The disclosure is objected to because of the following informalities: 
	The section of the as-filed Specification, at pg. 1, lines 3-7, titled “CROSS REFERENCE TO RELATED APPLICATIONS” should be amended to include the Patent Number (U.S. 10,952,792) of the Parent Application (U.S. 15/335,155).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 11 does not include a period (“.”) after the word “core” in line 4 of the claim.  This renders the claim indefinite, as it is not clear whether the omission constitutes a typographical error, or whether additional limitations were contemplated but inadvertently omitted.  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0213352 A1 to Lee et al. (“Lee”) in view of U.S. Patent Application Publication No. 2013/0116679 to Van der Weide et al. ("Van der Weide").
11.	Regarding claim 1, Lee teaches a device for delivering microwave energy to a distant region of a body, comprising: 
a) a proximal end [proximal end of probe (210) – FIG. 4A; and ¶’s [0044]-[0045], and [0038]] connectable to a microwave energy generator [generator (20) - ¶’s [0045], [0039], and FIG. 1] and a coolant source [coolant source (18) - ¶’s [0045], [0039], and FIG. 1]; 
b) a distal end [distal end of probe (210) near tip (230) – FIG. 4A; and ¶’s [0044]-[0045], [0002], and [0038]] configured to generate ablative energy in a defined region surrounding said distal end [¶’s [0044]-[0045], [0002], [0008]]; 
c) an inner conductor, wherein said inner conductor is hollow [hollow inner conductor (203) - ¶’s [0044]-[0045], and FIGS. 4A, 4C]; 
 d) a central region comprising a non-conductive core [outer dielectric (204) - ¶’s [0044]-[0045], and FIGS. 4A, 4C] surrounding the inner conductor [(203)] such that an air channel [outflow conduit (202) - ¶’s [0044]-[0045], and FIGS. 4A, 4C] is between the non-conductive core [(204)] and the inner conductor [(203)]; 
e) an outer conductor [outer conductor (205) - ¶’s [0044]-[0045], and FIGS. 4A, 4C] surrounding said non-conductive core [outer conductor (205) is coaxially disposed about outer dielectric (204) - ¶’s [0044]-[0045], and FIG. 4A]…; and 
f) a coolant flow exchanger at the distal end [tip (230) including fluid chamber (231) - ¶’s [0044]-[0045], and FIG. 4A] configured to receive coolant from said inner conductor [(203)] and return said coolant through said air channel [outflow conduit (202)] [see ¶[0044] (“[t]he hollow interior of inner conductor 203 defines an inflow conduit 207 that is adapted to deliver a fluid generally to the shaft, and more specifically, to a tip 230, and to an outflow conduit 202”) and ¶[0045] (“[i]n use, according to one embodiment, coolant flows distally through inflow conduit 207 from coolant source 18, into fluid chamber 231, and flows proximally through outflow conduit 202”); and FIGS. 4A, 4C].
	FLEXIBLE OUTER CONDUCTOR
	Lee teaches that the outer conductor may be formed from any suitable heat-resistant electrically conductive material, including without limitation stainless steel [Lee, ¶[0040]].
	Lee does not, however, explicitly teach:
wherein the outer conductor comprises a flexible and/or collapsible material.
While the current claim language sets forth no limitations concerning the degree of flexibility of the outer conductor (and while the Examiner notes that simultaneous application of a bending force to each of the proximal and distal end of the outer conductor in Lee would more likely than not cause the outer conductor to “flex”), it is noted, in the interest of compact prosecution, that Van der Weide cures this deficiency of Lee.
More particularly, Van der Weide, in a similar field of endeavor, relates to systems, devices and methods for delivering energy (e.g., microwave energy, radiofrequency energy) to tissue for a wide variety of applications, including medical procedures (e.g., tissue/tumor ablation, resection, cautery, vascular thrombosis, intraluminal ablation of a hollow viscus, cardiac ablation for treatment of arrhythmias, electrosurgery, tissue harvest, cosmetic surgery, intraocular use, etc.) [¶[0085]].  
Van der Weide further teaches that the energy delivery devices comprise coaxial transmission lines including an outer conductor [e.g., ¶’s [0101]-[0106]], and that the outer conductor of the coaxial transmission line may comprise a flexible and/or collapsible material (e.g., biaxially-oriented polyethylene terephthalate (boPET)), as well as boPET coated in one or more films to provide desired characteristics (e.g., electric conductivity, heat insulation, etc.) [see ¶[0106]]. 
	In view of Lee’s teaching that the outer conductor may be formed from any suitable heat-resistant electrically conductive material [Lee, ¶[0040]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to utilize any art-recognized outer conductor, including, e.g., an outer conductor comprising a flexible and/or collapsible material (such as boPET), as taught by Van der Weide, since such a modification amounts merely to the substitution of one known outer conductor for another, yielding predictable results to one of ordinary skill in the art [KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)], and the modification would further yield the various benefits explicitly taught by Van der Weide [e.g., ¶[0106]].    
12.	Regarding claim 2, the combination of Lee and Van der Weide teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Lee (as modified) further teaches wherein the flexible and/or collapsible material renders the device capable of circuitous navigation through a subject.  More particularly, the device of Lee/Van der Weide comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 1), and would therefore be capable of performing in the same manner as the claimed device, including being capable of circuitous navigation through a subject.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  Note also Van der Weide, at, e.g., ¶[0208]]. 
13.	Regarding claim 3, the combination of Lee and Van der Weide teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Lee (as modified) further teaches wherein the flexible and/or collapsible material renders the device capable of circuitous navigation through a subject without undesired heating of tissue regions along the circuitous navigation.  More particularly, the device of Lee/Van der Weide comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 1), and would therefore be capable of performing in the same manner as the claimed device, including being capable of circuitous navigation through a subject without undesired heating of tissue regions along the circuitous navigation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  Note also Van der Weide, at, e.g., ¶[0089]]. 
14.	Regarding claim 4, the combination of Lee and Van der Weide teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Lee (as modified) further teaches wherein the flexible and/or collapsible material renders the device capable of circuitous navigation through a subject without undesired tissue damage of tissue regions along the circuitous navigation.  More particularly, the device of Lee/Van der Weide comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 1), and would therefore be capable of performing in the same manner as the claimed device, including being capable of circuitous navigation through a subject without undesired tissue damage of tissue regions along the circuitous navigation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  Note also Van der Weide, at, e.g., ¶’s [0040], [0087], & [0089]. 
15.	Regarding claim 5, the combination of Lee and Van der Weide teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
Lee (as modified) further teaches wherein the device is capable of endobronchial navigation and/or transbronchial navigation.  More particularly, the device of Lee/Van der Weide comprises the same structure as the claimed device (for the reasons set forth above in the rejection of claim 1), and would therefore be capable of performing in the same manner as the claimed device, including being capable of endobronchial navigation and/or transbronchial navigation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)].  Note also Van der Weide, at, e.g., ¶’s [0123], [0124]. 
16.	Regarding claim 6, the combination of Lee and Van der Weide teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Van der Weide further teaches wherein the diameter of the device is sized for endobronchial delivery [e.g., ¶’s [0123], [0124]] of microwave energy to a central or peripheral lung nodule [e.g., ¶’s [0050], [0087], [0204]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee and Van der Weide such that the diameter of the device be sized for endobronchial delivery of microwave energy to a central or peripheral lung nodule, as taught by Van der Weide, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
17.	Regarding claims 7-8, the combination of Lee and Van der Weide teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Van der Weide further teaches wherein the diameter of the device is: less than 3 mm [claim 7]; and less than 1.4 mm [claim 8].  NOTE:  as currently claimed, the outermost portion of the device of claim 1 (from which claims 7 & 8 each depend) comprises the outer conductor, and Van der Weide teaches that the diameter of the outer conductor is of a similar diameter to a 20-gauge needle [see ¶[0104]] which, via conversion, is 0.9mm.  0.9mm satisfies the claim limitations of both claim 7 (“less than 3mm”) and claim 8 (“less than 1.4 mm”).        
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee and Van der Weide such that the device have whatever diameter was desired including, e.g., an art-recognized of 0.9mm as taught by Van der Weide, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, there is no evidence establishing that a device having the claimed relative dimensions would perform any differently than the prior art device of Lee/Van der Weide.  
18.	Regarding claim 9, the combination of Lee and Van der Weide teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Van der Weide further teaches wherein the outer conductor comprises biaxially-oriented polyethylene terephthalate [¶[0106]].
19.	Regarding claim 12, the combination of Lee and Van der Weide teaches a system comprising the device of claim 1 [see the rejection of claim 1 set forth above, which is incorporated herein] and one or more of a delivery tube, a microwave generator [Lee further teaches a generator assembly (20) - ¶’s [0045], [0039], and FIG. 1], a coolant supply, a control computer, an imaging device, and a power and coolant interface.
20.	Claims 13-16, which each ultimately depend from claim 12, further narrow limitations that are only recited in the alternative in claim 12 (i.e., see recitation of “one or more of” in claim 12).  For example, claims 13-15 never positively recite that the system further comprises a coolant supply, nor does claim 16 positively recite that the system further comprises an interface. 
21.	Regarding claim 17, the combination of Lee and Van der Weide teaches a method of ablating a tissue comprising:
positioning the distal end of said device of claim 1 [see the rejection of claim 1 set forth above, which is incorporated herein] near a target tissue and applying ablative energy from said device [e.g., Lee, ¶[0002]].  
22.	Regarding claims 18-20, the combination of Lee and Van der Weide teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Van der Weide further teaches:
[claim 18] wherein said target tissue is in a lung [e.g., Abstract, ¶’s [0002], [0009], [0041], [0050]];
[claim 19] wherein said device is positioned endobronchially [e.g., ¶’s [0123], [0124]] or transbronchially; and 
[claim 20] wherein said target tissue is a central or peripheral lung nodule [e.g., ¶’s [0050], [0087], [0204]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee and Van der Weide such that the method further comprise wherein said target tissue is in a lung, wherein said device is positioned endobronchially or transbronchially, and wherein said target tissue is a central or peripheral lung nodule, all as taught by Van der Weide, since such treatment techniques were recognized as part of the ordinary capabilities of one skilled in the art, as demonstrated by Van der Weide, and one of ordinary skill in the art would have been capable of applying these known techniques to the known method of Lee/Van der Weide, and the results would have been predictable to one of ordinary skill in the art [KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)], particularly in view of Van der Weide’s acknowledgments of the many benefits and widespread application of microwave energy, including its safe use in the lungs [e.g., ¶[0095] (“Microwave energy has an ability to penetrate tissue to create deep lesions with less surface heating. Energy delivery times are shorter than with radiofrequency energy and probes can heat tissue sufficiently to create an even and symmetrical lesion of predictable and controllable depth. Microwave energy is generally safe when used near vessels. Also, microwaves do not rely on electrical conduction as it radiates through tissue, fluid/blood, as well as air. Therefore, microwave energy can be used in tissue, lumens, lungs, and intravascularly”)]. 

23.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Van der Weide, as applied to claim 1 above, further in view of U.S. Patent Application Publication No. 2006/0276780 to Brace et al. (“Brace”) and U.S. Patent No. 6,875,209 to Zvuloni et al. (“Zvuloni”).  
24.	Regarding claim 10, the combination of Lee and Van der Weide teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
A.	SPACER
The combination of Lee and Van der Weide does not, however, teach:
a spacer… in contact with said inner conductor and said non-conductive core.
	Brace, in a similar field of endeavor (microwave ablation antenna), teaches a device for the delivery of microwave power to an antenna through a coaxial cable, wherein two layers of the device are separated by a number of supports (4) (or spacers) having one or more channels (7) provided therein for circulation of, for instance, air or other cooling gases [Brace, e.g., ¶’s [0021], [0023], and FIG. 2].  
As shown in FIG. 2 of Brace, the supports (4) (or spacers) of Brace are in contact with both of the elements (layers) for which they provide spacing/support, such that there is no gap between the spacers and elements (layers) for which they provide spacing/support [i.e., there is no gap between the spacers and the layer (1) where the spacers meet/contact layer (1); similarly there is no gap between the spacers and layer (2) where the spacers meet/contact layer (2)].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee and Van der Weide to include a spacer between, and in contact with, said inner conductor [hollow inner conductor (203)] and said non-conductive core [outer dielectric (204)], such that there is no gap between the spacer and the inner conductor and no gap between the spacer and the non-conductive core, as the use of spacers/supports to separate layers (e.g., coaxial lumens) of delivery devices was well known to those having ordinary skill in the art for the purposes of, for example, helping to maintain the structural integrity of devices (particularly flexible devices), while also providing channels for cooling fluids, or other liquids or gases, as taught by Brace.  
	B.	SPIRALLY-WOUND SPACER
The combination of Lee, Van der Weide, and Brace does not, however, teach that:
[the] spacer [is] wound spirally around said inner conductor.
Zvuloni, in a similar field of endeavor, teaches that it was known to use flow control structures to influence circulation of moving gases within a volume, including, e.g., to enhance evenly distributed cooling or, alternatively, to achieve selectively concentrated cooling.  One such example includes a spiral flow director (184) wound around a lumen to guide gases in a desired pattern of motion [Zvuloni, col. 22, ll. 37-56; FIG. 7].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Lee, Van der Weide, and Brace such that the spacer is wound spirally around said inner conductor to provide the benefit of enhancing evenly distributed cooling, selectively concentrated cooling, or otherwise directing gases into a desired pattern of motion, as expressly taught by Zvuloni [Zvuloni, col. 22, ll. 37-56; FIG. 7].  



Double Patenting
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
26.	Claims 1 & 10-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 & 9-17 of U.S. Patent No. 10,952,792 (the “’792 Patent”) in view of Van der Weide.   
27.       Regarding independent claim 1, claim 1 of the ‘792 Patent teaches all of the limitations of instant claim 1, but does not explicitly teach:
wherein the outer conductor comprises a flexible and/or collapsible material.
While the current claim language sets forth no limitations concerning the degree of flexibility of the outer conductor (and while the Examiner notes that simultaneous application of a bending force to each of the proximal and distal end of the outer conductor in Lee would more likely than not cause the outer conductor to “flex”), it is noted, in the interest of compact prosecution, that Van der Weide cures this deficiency.
More particularly, Van der Weide, in a similar field of endeavor, relates to systems, devices and methods for delivering energy (e.g., microwave energy, radiofrequency energy) to tissue for a wide variety of applications, including medical procedures (e.g., tissue/tumor ablation, resection, cautery, vascular thrombosis, intraluminal ablation of a hollow viscus, cardiac ablation for treatment of arrhythmias, electrosurgery, tissue harvest, cosmetic surgery, intraocular use, etc.) [¶[0085]].  
Van der Weide further teaches that the energy delivery devices comprise coaxial transmission lines including an outer conductor [e.g., ¶’s [0101]-[0106]], and that the outer conductor of the coaxial transmission line may comprise a flexible and/or collapsible material (e.g., biaxially-oriented polyethylene terephthalate (boPET)), as well as boPET coated in one or more films to provide desired characteristics (e.g., electric conductivity, heat insulation, etc.) [see ¶[0106]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device recited in claim 1 of the ‘792 Patent to utilize any art-recognized outer conductor, including, e.g., an outer conductor comprising a flexible and/or collapsible material (such as boPET), as taught by Van der Weide, since such a modification amounts merely to the substitution of one known outer conductor for another, yielding predictable results to one of ordinary skill in the art [KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)], and the modification would further yield the various benefits explicitly taught by Van der Weide [e.g., ¶[0106]].    
28.       Regarding claim 10, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 1 of the ‘792 Patent further teaches the limitations of instant claim 10.
29.       Regarding claim 11, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 10 for the reasons set forth in detail (above) in the Office Action.  
            Claim 1 of the ‘792 Patent further teaches the limitations of instant claim 11.
30.       Regarding claim 12, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 9 of the ‘792 Patent further teaches the limitations of instant claim 12.
31.       Regarding claim 13, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Claim 10 of the ‘792 Patent further teaches the limitations of instant claim 13.
32.       Regarding claim 14, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 13 for the reasons set forth in detail (above) in the Office Action.  
            Claim 11 of the ‘792 Patent further teaches the limitations of instant claim 14.
33.       Regarding claim 15, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Claim 12 of the ‘792 Patent further teaches the limitations of instant claim 15.
34.       Regarding claim 16, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 12 for the reasons set forth in detail (above) in the Office Action.  
            Claim 13 of the ‘792 Patent further teaches the limitations of instant claim 16.
35.       Regarding claim 17, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 1 for the reasons set forth in detail (above) in the Office Action.  
            Claim 14 of the ‘792 Patent further teaches the limitations of instant claim 17.
36.       Regarding claim 18, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 17 for the reasons set forth in detail (above) in the Office Action.  
            Claim 15 of the ‘792 Patent further teaches the limitations of instant claim 18.
37.       Regarding claim 19, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 18 for the reasons set forth in detail (above) in the Office Action.  
            Claim 16 of the ‘792 Patent further teaches the limitations of instant claim 19.
38.       Regarding claim 20, the combination of the ‘792 Patent and Van der Weide teaches all of the limitations of instant claim 19 for the reasons set forth in detail (above) in the Office Action.  
            Claim 17 of the ‘792 Patent further teaches the limitations of instant claim 20.

Allowable Subject Matter
39.	Dependent claim 11 would be allowable if rewritten to overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and, upon the filing of a terminal disclaimer to obviate the nonstatutory double patenting rejection set forth above.
40.	Regarding dependent claim 11, the prior art of record fails to teach all the limitations of, or render obvious, the claimed device including: “wherein said spacer comprises a monofilament tube, wherein the spacer is wound spirally around said inner conductor such that there is 1) no gap through the spacer, 2) no gap between the spacer and the inner conductor and 3) no gap between the spacer and the non-conductive core” in combination with the other limitations of the base claim (independent claim 1), and intervening claim 10.    
	More particularly, while Brace was relied upon (in the rejection of dependent claim 10 above) for the teaching of a microwave ablation antenna that utilizes supports/spacers therein (for circulation of air or other cooling gases) that are in contact with both of the layers for which they provide spacing/support [see, e.g., ¶’s [0021], [0023], and FIG. 2], the relied-upon embodiment of Brace utilizes one or more channels through the supports/spacers to allow for air or gas to flow between the supports/spacers [see FIG. 2].  As such, the relied-upon embodiment of Brace fails to teach the claimed limitation of “no gap through the spacer.”  
Moreover, Examiner notes that, although FIG. 1 of Brace shows the supports/spacers without channels therethrough, there is no air/fluid flow in this embodiment (as there are no channels through the spacers) and, as such, there would be no readily apparent reason to make the shape of the supports/spacers in FIG. 1 of Brace spiral, as taught by Zvuloni. 

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794